                 Case 2:17-cv-02939-JCM-DJA Document 52
                                                     53 Filed 01/08/21
                                                              01/13/21 Page 1 of 2



 1   KAMER ZUCKER ABBOTT
     Scott M. Abbott             #4500
 2   Kaitlin H. Paxton           #13625
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 4   Fax: (702) 259-8646
     sabbott@kzalaw.com
 5   kpaxton@kzalaw.com

 6   Attorneys for Defendant
     Wynn Las Vegas, LLC
 7

 8                                                    UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEVADA
 9
     SCOTT S. ROUSE,                                                                  )   Case No. 2:17-cv-02939-JCM-DJA
10                                                                                    )
                                                           Plaintiff,                 )
11                                                                                    )
     vs.                                                                              )
                                                                                      )   STIPULATION AND ORDER FOR
12   WYNN LAS VEGAS, LLC,                                                             )   DISMISSAL WITH PREJUDICE
                                                                                      )
13                                                         Defendant.                 )
                                                                                      )
14

15                Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, the parties, by and through

16   their respective counsel of record, hereby stipulate and request that the above-captioned case be

17   dismissed in its entirety with prejudice. The parties are to bear their own attorney’s fees and costs, except
     as otherwise provided.
18
     ///
19
     ///
20
     ///
21   ///
22   ///

23   ///

24   ///



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                  Page 1 of 2
                 Case 2:17-cv-02939-JCM-DJA Document 52
                                                     53 Filed 01/08/21
                                                              01/13/21 Page 2 of 2



 1                WHEREFORE, the parties respectfully request that this matter be dismissed with prejudice, with

 2   each party to bear their own attorney’s fees and costs, except as otherwise provided.
                  DATED this 8th day of January 2021.
 3
                    Respectfully submitted,
 4
                    GEBHART LAW, LTD.                                                         KAMER ZUCKER ABBOTT
 5
       By:          /s/ Michael T. Gebhart                                              By:   /s/ Scott M. Abbott
 6                  Michael T. Gebhart #7718                                                  Scott M. Abbott      #4500
                    728 Fortacre Street                                                       Kaitlin H. Paxton    #13625
 7                  Henderson, Nevada 89002                                                   3000 West Charleston Boulevard, Suite 3
                    Tel: (702) 324-8341                                                       Las Vegas, Nevada 89102-1990
 8                                                                                            Tel: (702) 259-8640
                    Attorney for Plaintiff                                                    Attorneys for Defendant
 9                  Scott S. Rouse                                                            Wynn Las Vegas, LLC
10

11

12

13                IT IS SO ORDERED.

14
      January 13, 2021
     __________________                                                               _____________________________________
15   DATE                                                                             UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                        Page 2 of 2
